By the Court,
Sutherland, J.
The defendant insists that this transfer of a part interest in the insured property, without the defendant’s consent, rendered the policy void under the condition of it, which has been quoted. And the plaintiff contends that the “ Fraser estate ’’ should be deemed the insured patty; and that no act of Zagelmeyer could predjudice the insurance.
Zagelmeyer is obviousely' the insured party; and the sense of the contract was that, when a less should occur, for which the defendant was liable, the money should be paid to the Fraser estate, for the benefit of the insured. Under such a contract, the defendant’s liability would be discharged by the failure of Zegelmeyer to fulfil the conditions mentioned in the policy. Buffalo Steam Engine Works vs. Ins. Co. 17 N. Y. 391, 6 Gray 172.
The case of Foster vs. Ins. Co., 2 Gray 216, shows how such a contract may be placed beyond the reach of the acts and omissions of the party holding the equity of redemption, and procuring insurance m aid of his mortgage.
Demurrer sustained.